 
SUBSCRIPTION AGREEMENT
 
This SUBSCRIPTION AGREEMENT (this “Agreement”) is entered into as of the date of
its acceptance by New Generation Biofuels Holdings, Inc., a Florida corporation
(the “Company”), set forth below (the “Effective Date”), by and between the
Company and the subscriber set forth on the signature page hereto (the
“Subscriber”).
 
RECITALS
 
WHEREAS, the Company desires to offer (the “Offering”) up to 3,000,000 shares
(the “Shares”) of common stock of the Company, $0.001 par value per share (the
“Common Stock”) and warrants (the “Warrants”, in the form attached hereto as
Exhibit A) to purchase up to 3,000,000 shares of Common Stock, to be sold in
units (the “Units”), at a negotiated price per unit equal to the closing price
of the Company’s common stock on the Nasdaq Capital Market on the Pricing Date
(as defined herein) (the “Unit Price”), with each unit consisting of: (i) one
share of our common stock and (ii) a Warrant to purchase one share of our common
stock at an exercise price of $0.90 per share;
 
WHEREAS, the Company desires to offer each Subscriber in the Offering the option
to purchase additional Units (the “Option Units”) consisting of shares of Common
Stock (the “Option Shares”) and Warrants (the “Option Warrants”) at the Unit
Price during a defined exercise period, as specified herein;
 
WHEREAS, the Company desires to issue and sell to the Subscriber the Units set
forth on the signature page hereof; and
 
WHEREAS, in connection with the Offering the Company or its agents have provided
to Subscriber a copy of the Company’s Confidential Private Placement Memorandum
dated January 27, 2010 (together with the appendices, exhibits and attachments
thereto, the “Private Placement Memorandum”), which provides certain material
disclosures in connection with the Offering.
 
WHEREAS, as part of the Offering, the Company will agree to register for resale
with the Securities and Exchange Commission (“SEC”) the Shares and the Option
Shares by filing a resale registration statement (the “Registration Statement”),
pursuant to the registration rights agreement in the form attached to the
Private Placement Memorandum thereto (the “Registration Rights Agreement”).
 
AGREEMENT
 
NOW THEREFORE, based upon the premises and mutual promises set forth below, the
parties agree as follows:
 
1.           Subscription for Units; Terms of the Offering.
 
1.1.           Subscription and Issuance of the Units.  Subject to the terms and
conditions hereinafter set forth, the Subscriber hereby subscribes for and
agrees to purchase the Units at the Unit Price and for the aggregate purchase
price set forth on the signature page hereof (the “Purchase Price”).  The
Purchase Price is payable by wire transfer (in accordance with the wire transfer
instructions set forth in the Private Placement Memorandum) of immediately
available funds delivered at the Closing (as defined below).
 
 
 

--------------------------------------------------------------------------------

 
 
1.2.           Subscription Period.  The Company may, in its sole discretion,
continue to accept subscriptions until the Closing Date (as defined below).
 
1.3.           Right to Reject.  The Company reserves the right to reject this
subscription in whole or in part or terminate the Offering in its sole and
absolute discretion.  If Subscriber’s subscription is rejected in whole, or the
Offering is terminated without a Closing occurring, all funds received from the
Subscriber will be promptly returned without interest, penalty, expense or
deduction, and this Agreement shall thereafter be of no further force or
effect.  If Subscriber’s subscription is rejected in part, the funds for the
rejected portion of such subscription will be promptly returned without
interest, penalty, expense or deduction and this Agreement will continue in full
force and effect to the extent such subscription was accepted.
 
1.4           Option.  If the Company accepts this subscription in whole or in
part, the Subscriber will have an option to purchase Option Units.  Subject to
Nasdaq listing approval and determination that shareholder approval is not
required for the issuance of Option Units, the Option Units will be in an amount
not exceeding the number of Units purchased, at the Unit Price during an
exercise period (the “Option Exercise Period”) commencing on the Closing Date
until thirty (30) calendar days after the Registration Statement is declared
effective by the SEC (the “Option”).  The Option Warrants will have the same
exercise price, terms and conditions as the Warrants issued as part of the Units
in the Offering, except that the date of issuance shall be the date that the
Option is exercised.  Subscribers may exercise the Option by submitting the
Option Election Form, attached hereto as Exhibit C, and following the
instructions specified therein.
 
1.5           Price Protection.  If at any time prior to six (6) months after
the Registration Statement is declared effective by the SEC, the Company issues
Further Shares of Common Stock in a “Financing Transaction” (as defined herein)
with a Purchase Price less than the Unit Price or issues Additional Convertible
Securities with a Conversion Price less than the Unit Price (the “Additional
Equity Securities”), then the Company will issue additional shares of Common
Stock to each Subscriber in the Offering so that the aggregate number of shares
received by the Subscriber (including shares issued in the Offering and all
additional shares issued pursuant to these anti-dilution provisions) is equal to
the number of shares of Common Stock that such Subscriber would have received if
the same dollar amount had been invested at the Purchase Price of the Additional
Equity Securities, provided, however, that the maximum number of shares that may
be issued by the Company under this provision, after taking into account all
Shares and Option Shares that may be issued under this Agreement, will be
subject to any Nasdaq Limitation. If the Nasdaq Limitation limits the Company
from issuing all of the shares otherwise issuable to Subscribers, such shares
shall be issued pro rata among Subscribers based on the dollar amount invested
in the Offering.   Any fractional share will be rounded down to the nearest
whole share.
 
 
2

--------------------------------------------------------------------------------

 
 
2.           Closing.
 
2.1.           Pricing and Closing.  The pricing shall take place on a date
established by the Company by notice to all investors which as of such date had
submitted subscriptions that are being accepted by the Company (“Pricing
Date”).  The closing of the transactions contemplated hereby (the “Closing”)
shall take place on the date established by the Company, which is intended to
commence on the first business day after the Pricing Date and notice thereof
(the “Closing Date”).  The Closing shall occur at such place as determined by
the Company.
 
2.2.           Termination of Offering.  All payments will be held by the
Company until the Company declares the Closing effective or terminates the
Offering.  The Offering will be terminated if either (i) the Closing does not
become effective on or prior to February 16, 2010, or (ii) the Company elects to
terminate the Offering.  If the Offering is terminated, the Company will return
any payments received, without interest, to the Subscribers.
 
3.           Representations and Warranties of the Company.  The Company hereby
represents and warrants to the Subscriber that the following representations and
warranties shall be true immediately prior to the Closing:
 
3.1.           Organization; Good Standing; Qualification.  The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the state of Florida and has all requisite corporate power and authority to
carry on its business as presently conducted and as proposed to be
conducted.  The Company is duly qualified to transact business and is in good
standing in each jurisdiction in which the failure to so qualify would have a
material adverse effect on the consolidated financial condition or results of
operations of the Company.
 
3.2.           Capitalization.  The capitalization of the Company is as
described in the Company’s filings with the SEC (other than shares issued upon
the exercise of outstanding options or as employee compensation or upon
conversion of outstanding preferred stock described in the Company’s SEC
filings).  All of the issued and outstanding capital stock or equity interests
of the Company’s subsidiaries are owned by the Company.
 
3.3.           Authorization.  The Company’s board of directors has taken all
corporate action required to be taken to authorize the Company to enter into
this Agreement, the Registration Rights Agreement and to issue the
Securities.  This Agreement and the Registration Rights Agreement when executed
and delivered by the Company, shall constitute the valid and legally binding
obligation of the Company, enforceable against the Company in accordance with
its terms except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally, or (ii) as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies and public policy
limitations on the enforcement of indemnification for violations of securities
laws.
 
3.4.           Valid Issuance of Securities.  The Securities, when issued, sold
and delivered in accordance with the terms and for the consideration set forth
in this Agreement, and the shares of Common Stock issuable upon exercise of the
Warrants will be duly authorized, validly issued, fully paid and non-assessable
and free of restrictions on transfer other than restrictions on transfer under
this Agreement and under applicable state and federal securities laws.
 
 
3

--------------------------------------------------------------------------------

 
 
3.5.           SEC Documents, Financial Statements.
 
  (a)           True and complete copies of all documents filed by the Company
with the SEC and incorporated by reference into the Private Placement Memorandum
(the “Incorporated SEC Documents”) are publicly available on the SEC EDGAR
database (www.sec.gov).  As of their respective filing dates, the Incorporated
SEC Documents complied as to form in all material respects with the requirements
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) and the
Securities Act of 1933, as amended (the “Securities Act”), and each of the
Incorporated SEC Documents was timely filed.  To the Company’s knowledge, as of
the date hereof, none of the Incorporated SEC Documents is subject to ongoing
SEC review or outstanding SEC comment.  Each of the Incorporated SEC Documents,
as of the date it was filed with the SEC, did not contain any untrue statement
of material fact or omitted to state a material fact required to be stated
therein or necessary to make the statements made therein, in light of the
circumstances in which they were made, not misleading, except to the extent
corrected, supplemented or superseded by a subsequently filed Incorporated SEC
Document.
 
  (b)           The financial statements of the Company, including the notes
thereto, included in the Incorporated SEC Documents (the “Company Financial
Statements”) (i) complied as to form in all material respects with applicable
accounting requirements and with the published rules and regulations of the SEC
with respect thereto as of their respective dates; (ii) have been prepared in
accordance with GAAP applied on a basis consistent throughout the periods
indicated and consistent with each other (except as may be indicated in the
notes thereto or, in the case of unaudited statements, included in Quarterly
Reports on Form 10-Q, as permitted by Form 10-Q of the SEC); and (iii) present
fairly in all material respects the consolidated financial condition and results
of operations of the Company as of the respective dates and for the respective
periods indicated therein (subject, in the case of unaudited statements, to
normal, recurring year-end adjustments).
 
3.6.           Absence of Undisclosed Liabilities.  The Company has no material
liabilities except (i) liabilities provided for or reserved against in the
Company Financial Statements, (ii) liabilities disclosed in the Private
Placement Memorandum, and (iii) liabilities arising in the ordinary course of
business consistent with past practice since September 30, 2009.
 
4.           Representations and Warranties of the Subscriber.  The Subscriber
hereby acknowledges, agrees with and represents and warrants to the Company as
follows:
 
4.1.           Authorization.  The Subscriber has full power and authority to
enter into this Agreement and the Registration Rights Agreement, the execution
and delivery of which has been duly authorized, if applicable, and this
Agreement and the Registration Rights Agreement constitutes a valid and legally
binding obligation of the Subscriber.
 
4.2.           Securities Exemption.  The Subscriber acknowledges his, her or
its understanding that the offering and sale of the Securities is intended to be
exempt from registration under the Securities Act by virtue of Section 4(2) of
the Securities Act and the provisions of Regulation D promulgated thereunder
(“Regulation D”).  In furtherance thereof, the Subscriber represents and
warrants to the Company as follows:
 
 
4

--------------------------------------------------------------------------------

 
 
  (a)           The Subscriber realizes that the basis for the exemption from
registration may not be available if, notwithstanding the Subscriber’s
representations contained herein, the Subscriber is merely acquiring the
Securities for a fixed or determinable period in the future, or for a market
rise, or for sale if the market does not rise.  The Subscriber does not have any
such intention.
 
  (b)           The Subscriber is acquiring the Securities solely for the
Subscriber’s own beneficial account, for investment purposes, and not with view
to, or resale in connection with, any distribution of the Securities.
 
  (c)           The Subscriber has the financial ability to bear the economic
risk of his, her or its investment, has adequate means for providing for their
current needs and contingencies, and has no need for liquidity with respect to
the investment in the Company.
 
  (d)           The Subscriber and the Subscriber’s attorney, accountant,
purchaser representative and/or tax advisor, if any (collectively, “Advisors”),
have received this Agreement, together with the Private Placement Memorandum,
and all other documents provided by the Company pursuant to the requests of the
Subscriber or its Advisors, if any, and have carefully reviewed them and they
understand the information contained therein, prior to the execution of this
Agreement.
 
  (e)           The Subscriber (together with his, her or its Advisors, if any)
has such knowledge and experience in financial and business matters as to be
capable of evaluating the merits and risks of the prospective investment in the
Securities.  If other than an individual, the Subscriber also represents it has
not been organized solely for the purpose of acquiring the Securities.
 
4.3.           Investor Questionnaire.  The information in the Investor
Questionnaire completed and executed by the Subscriber in the form attached as
Exhibit B hereto (the “Investor Questionnaire”) is true and accurate in all
respects, and the Subscriber is an “accredited investor,” as that term is
defined in Rule 501(a) of Regulation D.
 
4.4.           Restricted Securities.  The Subscriber represents, warrants and
agrees that he, she or it will not sell or otherwise transfer any securities
issued hereunder (the “Securities”)  without registration under the Securities
Act or an exemption therefrom, and fully understands and agrees that the
Subscriber must bear the economic risk of his, her or its purchase because,
among other reasons, the Securities have not been registered under the
Securities Act or under the securities laws of any state and, therefore, cannot
be resold, pledged, assigned or otherwise disposed of unless they are
subsequently registered under the Securities Act and under the applicable
securities laws of such states, or an exemption from such registration is
available.  In particular, the Subscriber is aware that the Securities are
“restricted securities,” as such term is defined in Rule 144 promulgated under
the Securities Act (“Rule 144”), and they may not be sold pursuant to Rule 144
unless all of the conditions of Rule 144 are met.  The Subscriber also
understands that, except as otherwise provided in the Registration Rights
Agreement, the Company is under no obligation to register the Securities on his,
her or its behalf or to assist them in complying with any exemption from
registration under the Securities Act or applicable state securities laws.  The
Subscriber understands that any sales or transfers of the Securities are further
restricted by state securities laws and the provisions of this Agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
4.5.           Reliance on Representations.  No representations or warranties
have been made to the Subscriber by the Company, or any of their respective
officers, employees, agents, sub-agents, affiliates or subsidiaries, other than
any representations of the Company contained herein, and in subscribing for the
Securities the Subscriber is not relying upon any representations other than
those contained herein.
 
4.6.           Investment Risk.  The Subscriber understands and acknowledges
that his, her or its purchase of the Securities is a speculative investment that
involves a high degree of risk and the potential loss of their entire investment
and has carefully read and considered the matters set forth in the Private
Placement Memorandum and in the Incorporated SEC Documents and in particular the
matters under the caption “Risk Factors” therein, and, in particular,
acknowledges that the Company has a limited operating history and is engaged in
a highly competitive business.
 
4.7.           Commitment to Investments.  The Subscriber’s overall commitment
to investments that are not readily marketable is not disproportionate to the
Subscriber’s net worth, and an investment in the Securities will not cause such
overall commitment to become excessive.
 
4.8.           Legend.  The Subscriber understands and agrees that the
certificates for the Securities shall bear substantially the following legend
until (i) such shares shall have been registered under the Securities Act and
effectively disposed of in accordance with a registration statement that has
been declared effective or (ii) in the opinion of counsel for the Company such
Securities may be sold without registration under the Securities Act, as well as
any applicable “blue sky” or state securities laws:
 
  THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE
STATE SECURITIES LAWS.  SUCH SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT
PURPOSES AND MAY NOT BE OFFERED FOR SALE, SOLD, DELIVERED AFTER SALE,
TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FILED BY THE ISSUER WITH THE U.S.  SECURITIES AND EXCHANGE COMMISSION
COVERING SUCH SECURITIES UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL
SATISFACTORY TO THE ISSUER THAT SUCH REGISTRATION IS NOT REQUIRED.

 
4.10.         Status of Securities.  Neither the U.S. Securities and Exchange
Commission (the “SEC”) nor any state securities commission has approved the
Securities or passed upon or endorsed the merits of the Offering or confirmed
the accuracy or determined the adequacy of any information provided by the
Company to the Subscriber or its Advisors.  Neither this Agreement nor any of
such information has been reviewed by any federal, state or other regulatory
authority.
 
 
6

--------------------------------------------------------------------------------

 
 
4.11.         Disclosure of Information.  The Subscriber and his, her or its
Advisors, if any, have had a reasonable opportunity to ask questions of and
receive answers from a person or persons acting on behalf of the Company
concerning the offering of the Securities and the business, financial condition,
results of operations and prospects of the Company, and all such questions have
been answered to the full satisfaction of the Subscriber and his, her or its
Advisors, if any.  The Subscriber is unaware of, is in no way relying on, and
did not become aware of the offering of the Securities through or as a result
of, any form of general solicitation or general advertising including, without
limitation, any article, notice, advertisement or other communication published
in any newspaper, magazine or similar media or broadcast over television or
radio, or electronic mail over the internet, in connection with the offering and
sale of the Securities and is not subscribing for Securities and did not become
aware of the offering of the Securities through or as a result of any seminar or
meeting to which the Subscriber was invited by, or any solicitation of a
subscription by, a person not previously known to the Subscriber in connection
with investments in securities generally.  To the extent that the Subscriber has
received any non-public information which the Company identifies as likely to be
material, the Subscriber acknowledges that they must keep such information
confidential and may not trade in the Company’s securities until the Company has
filed its annual report on Form 10-K for the fiscal year ended December 31,
2009.
 
4.12.         No Claim.  The Subscriber has taken no action which would give
rise to any claim by any person for brokerage commissions, finders’ fees or the
like relating to this Agreement or the transactions contemplated hereby.
 
4.13.         Forward-Looking Statements.  The Subscriber acknowledges that any
estimates or forward-looking statements or projections included in the
information provided by the Company, were prepared by the management of the
Company in good faith, but that the attainment of any such projections,
estimates or forward-looking statements cannot be guaranteed by the Company or
such management and should not be relied upon.
 
4.14.         No Inconsistent Information.  No oral or written representations
have been made, or oral or written information furnished, to the Subscriber or
his, her or its Advisors, if any, in connection with the offering of the Shares
which are in any way inconsistent with the information contained herein or in
the Memorandum.
 
4.15.         ERISA.  (For ERISA plans only) The fiduciary of the Employee
Retirement Income Security Act of 1974 (“ERISA”) plan (the “Plan”) represents
that such fiduciary has been informed of an understands the Company’s investment
objectives, policies and strategies, and that the decision to invest “plan
assets” (as such term is defined in ERISA) in the Company is consistent with the
provisions of ERISA that require diversification of plan assets and impose other
fiduciary responsibilities.  The Subscriber or Plan fiduciary (a) is responsible
for the decision to invest in the Company; (b) is independent of the Company and
any of their respective affiliates; (c) is qualified to make such investment
decision; and (d) in making such decision, the Subscriber or Plan fiduciary has
not relied primarily on any advice or recommendation of the Company or any of
its affiliates.
 
 
7

--------------------------------------------------------------------------------

 
 
5.           Insider Trading Prohibition; Indemnity.
 
5.1.           Insider Trading.  Until the filing by the Company of a current
report on Form 8-K with the SEC describing the Offering, the Subscriber hereby
agrees to (i) refrain from (A) engaging in any transactions with respect to the
capital stock of the Company or securities exercisable or convertible into or
exchangeable for any shares of capital stock of the Company, and (B) entering
into any transaction which would have the same effect, or entering into any
swap, hedge or other arrangement that transfers, in whole or in part, any of the
economic consequences of ownership of the capital stock of the Company and (ii)
indemnify and hold harmless the Company, and their respective officers and
directors, employees, agents, sub-agents and affiliates and each other person,
if any, who controls any of the foregoing, against any loss, liability, claim,
damage and expense whatsoever (including, but not limited to, any and all
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any litigation commenced or threatened or any claim whatsoever) arising
out of or based upon any violation of this Section 5 by the Subscriber.
 
5.2.           Indemnity.  The Subscriber agrees to indemnify and hold harmless
the Company and their respective officers and directors, employees, agents,
sub-agents and affiliates and each other person, if any, who controls any of the
foregoing, against any loss, liability, claim, damage and expense whatsoever
(including, but not limited to, any and all expenses whatsoever reasonably
incurred in investigating, preparing or defending against any litigation
commenced or threatened or any claim whatsoever) arising out of or based upon
any false representation or warranty by the Subscriber, or the Subscriber’s
breach of, or failure to comply with, any covenant or agreement made by the
Subscriber herein or in any other document furnished by the Subscriber to the
Company, a finder and their respective officers and directors, employees,
agents, sub-agents and affiliates and each other person, if any, who controls
any of the foregoing in connection with the Offering.
 
6.           Notices to Subscribers.
 
  (a)           THE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OR THE SECURITIES LAWS OF ANY STATE AND ARE BEING OFFERED AND SOLD IN RELIANCE
ON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH
LAWS.  THE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SEC, ANY
STATE SECURITIES COMMISSION OR OTHER REGULATORY AUTHORITY, NOR HAVE ANY OF THE
FOREGOING AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF THIS OFFERING OR THE
ACCURACY OR ADEQUACY OF THIS AGREEMENT OR ANY INFORMATION PROVIDED IN CONNECTION
HEREWITH.  ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL.
 
  (b)           THE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY
AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE
SECURITIES ACT, AND APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION
OR EXEMPTION THEREFROM.  SUBSCRIBERS SHOULD BE AWARE THAT THEY MAY BE REQUIRED
TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.
 
 
8

--------------------------------------------------------------------------------

 
 
7.            Certain Definitions.
 
“Further Shares of Common Stock” means shares of Common Stock issued by the
Company in a Financing Transaction, which for the avoidance of doubt shall not
include shares of Common Stock issued or issuable:
 
(A)          by reason of a dividend, stock split or other distribution;


(B)          as Employee Awards;


(C)          upon exercise of options or warrants or other rights to purchase
Common Stock or upon conversion of Additional Convertible Securities;


(D)          to holders of shares of any class of preferred stock as a result of
the application of anti-dilution provisions applicable to such shares;


(E)          as a penalty for failure to effect registration or similar action.


“Nasdaq Limitation“ means the total number of shares of Common Stock issued to
all investors in the Offering as Shares, Option Shares, shares issuable upon the
exercise of Warrants or shares issuable pursuant to price protection provisions
of this Agreement shall not exceed the maximum number that may be issued under
the listing rules of the Nasdaq Capital Market without requiring the Company to
obtain shareholder approval.


“Purchase Price” means, for shares of Common Stock, the price per share for
which Common Stock is issued in a Financing Transaction, determined by dividing
(i) the total amount, if any, received or receivable by the Company as
consideration for such shares of Common Stock, by (ii) the number of shares of
Common Stock issued in such transaction (and in the case where more than one
security is issued for a specified aggregate consideration, the entire
consideration shall be allocable to the shares of Common Stock).


“Financing Transaction” means a transaction commenced after the Closing Date
that provides financing to the Company in the amount of $1,000,000 or more in
cash, excluding transactions in which (i) the only investors have, or following
such transaction will have, substantive business relationships with the Company
other than the ownership of securities of the Company or its subsidiaries, and
(ii) the consideration received by the Company does not consist solely of
cash.  For the avoidance of doubt, transactions such as joint ventures,
arrangements with the licensor of our proprietary technology, arrangements with
customers or suppliers, acquisitions of property, loan transactions with
commercial lenders, Shares Acquired from an Affiliate/Partner and the like where
raising financing is not the primary purpose of the transaction (as evidenced by
a reasonable determination of the Board of Directors of the Company) shall not
be considered Financing Transactions.
 
 
9

--------------------------------------------------------------------------------

 

“Shares Acquired from an Affiliate/Partner” means (i) shares which were acquired
from any affiliate of the Company (which for this purpose shall include any
holder of 10% or more of the Common Stock or other voting stock of the Company)
or any strategic partner of the Company, or (ii) an equivalent number of shares
of Common Stock issued or reserved for issuance where either all or part of the
proceeds of such shares are used to acquire shares from any affiliate or any
strategic partner of the Company or an equivalent number of treasury shares
acquired from any affiliate or any strategic partner of the Company are retired
substantially concurrently with or as an offset to such issuance or reservation
of Common Stock.


“Employee Awards” are defined as grants of shares of Common Stock or convertible
securities (either restricted or unrestricted), options to subscribe for,
purchase or otherwise acquire Common Stock or convertible securities, or other
equity or equity-like rights granted or issued by the Company to employees,
officers, directors, consultants or advisors of the Company or any subsidiary
pursuant to a plan or other arrangement adopted by the Board of Directors of the
Company, contemplating (in the case of grants with an exercise price) that such
grants generally would be made with exercise prices at least equal to fair
market value as determined by the Board of Directors of the Company or the
compensation committee thereof.


“Additional Convertible Securities” means evidence of indebtedness, preferred
stock or other securities directly or indirectly convertible into or
exchangeable for Common Stock, but not including warrants or options or other
rights to purchase Common Stock, which Additional Convertible Securities are
issued by the Company in a Financing Transaction, which for the avoidance of
doubt shall not include Additional Convertible Securities issued or issuable as
Employee Awards.


“Conversion Price” means, for any Additional Convertible Securities, the price
per share for which Common Stock is issuable upon conversion or exchange of such
Additional Convertible Securities, determined by dividing (i) the total amount
received or receivable by the Company as consideration for the issue or sale of
such Additional Convertible Securities, plus the aggregate amount of additional
consideration, if any, payable to the Company upon the conversion or exchange
thereof, by (ii) the total number of shares of Common Stock issuable upon the
conversion or exchange of all such Additional Convertible Securities (and in the
case where more than one security is issued for a specified aggregate
consideration, the entire consideration shall be allocable to the Additional
Convertible Securities).
 
8.            Miscellaneous Provisions.
 
8.1.           Modification.  Neither this Agreement, nor any provisions hereof,
shall be waived, modified, discharged or terminated except by an instrument in
writing signed by the party against whom any waiver, modification, discharge or
termination is sought.
 
 
10

--------------------------------------------------------------------------------

 

8.2.           Survival.  The Subscriber’s representations and warranties made
in this Agreement shall survive the execution and delivery of this Agreement,
the delivery of the Securities and the Closing and shall in no way be affected
by any investigation of the subject matter thereof made by or on behalf of any
of the Subscribers, their Advisors or the Company, as the case may be.
 
8.3.           Notices.  Any party may send any notice, request, demand, claim
or other communication hereunder to the Subscriber at the address set forth on
the signature page of this Agreement or to the Company at New Generation
Biofuels Holdings, Inc., 5850 Waterloo Road, Suite 140, Columbia, MD 21045 (fax:
(443) 638-0277), Attention: Cary J. Claiborne, Chief Executive Officer, or such
other address or facsimile number as shall have been furnished to the party
giving or making such notice, demand or delivery using any means (including
personal delivery, expedited courier, messenger service, fax, ordinary mail or
electronic mail), but no such notice, request, demand, claim or other
communication will be deemed to have been duly given unless and until it
actually is received by the intended recipient.  Any party may change the
address to which notices, requests, demands, claims and other communications
hereunder are to be delivered by giving the other parties written notice in the
manner herein set forth.
 
8.4.           Binding Effect.  Except as otherwise provided herein, this
Agreement shall be binding upon, and inure to the benefit of, the parties to
this Agreement and their heirs, executors, administrators, successors, legal
representatives and assigns.  If the Subscriber is more than one person or
entity, the obligation of the Subscriber shall be joint and several and the
agreements, representations, warranties and acknowledgments contained herein
shall be deemed to be made by, and be binding upon, each such person or entity
and his or its heirs, executors, administrators, successors, legal
representatives and assigns.  This Agreement sets forth the entire agreement and
understanding between the parties as to the subject matter thereof and merges
and supersedes all prior discussions, agreements and understandings of any and
every nature among them.
 
8.5.           Assignability.  This Agreement is not transferable or assignable
by the Subscriber.
 
8.6.           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
8.7.           Severability.  Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or the remaining provisions of this Agreement.
 
8.8.           Interpretation.  The headings and captions used in this Agreement
are for convenience of reference only and do not constitute a part of this
Agreement and shall not be deemed to limit, characterize or in any way affect
any provision of this Agreement, and all provisions of this Agreement shall be
enforced and construed as if no caption or heading had been used herein or
therein.  Each defined term used in this Agreement shall have a comparable
meaning when used in its plural or singular form.  The use of the word
“including” herein shall mean “including without limitation.” The parties have
participated jointly in the negotiation and drafting of this Agreement.  In the
event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Agreement.
 
 
11

--------------------------------------------------------------------------------

 

8.9.           No Third-Party Beneficiaries.  Nothing herein expressed or
implied is intended or shall be construed to confer upon or give to any person
or entity other than the parties hereto and their respective permitted
successors and assigns any rights or remedies under or by reason of this
Agreement.
 
8.10.         Entire Agreement.  This Agreement and the documents referred to
herein, together with all the Exhibits hereto, constitute the entire agreement
and understanding of the parties with respect to the subject matter of this
Agreement, and supersede any and all prior understandings and agreements,
whether oral or written, between or among the parties hereto with respect to the
specific subject matter hereof.
 
8.11.         Further Assurances.  The parties agree to execute such further
documents and instruments and to take such further actions as may be reasonably
necessary to carry out the purposes and intent of this Agreement.
 
8.12.         Governing Law.  This Agreement will be governed by and construed
in accordance with the laws of the State of New York, without giving effect to
any choice of law or conflict of law provision or rule that would cause the
application of the laws of any jurisdictions other than the State of New York.
 
 
12

--------------------------------------------------------------------------------

 

ALL SUBSCRIBERS MUST COMPLETE THIS PAGE
 
IN WITNESS WHEREOF, the undersigned has executed this Agreement on
_________________, 2010.
 
___________________________  x   $_____ for each Unit               =
$                                                      .
Number of Units Subscribed
For                                                              Aggregate
Purchase Price
 
Manner in which Title is to be held (Please Check One):
 
1.
  ______  
Individual
7.
    ______  
Trust/Estate/Pension or Profit Sharing
             
 
Plan
Date Opened:                              
2.
  ______   
Joint Tenants with Right of
Survivorship
8.
    ______  
As a Custodian for
__________________________
     
 
     
Under the Uniform Gift to Minors Act
of the State of
__________________________
 
3.
    ______
 
 
Community Property
9.
    ______  
Married with Separate Property
4.
 
    ______  
Tenants in Common
10.
    ______  
Keogh
5.
   
Corporation/Partnership/
11.
    ______  
Tenants by the Entirety
     
Limited Liability Company
                       
6.
    ______  
IRA
       

 
 
13

--------------------------------------------------------------------------------

 

IF MORE THAN ONE SUBSCRIBER, EACH SUBSCRIBER MUST SIGN.


INDIVIDUAL SUBSCRIBERS MUST COMPLETE PAGE 15.


SUBSCRIBERS WHICH ARE ENTITIES MUST COMPLETE PAGES 16- 17.


ALL SUBSCRIBERS MUST ALSO COMPLETE AND
EXECUTE THE INVESTOR QUESTIONNAIRE
ATTACHED AS EXHIBIT B.

 
14

--------------------------------------------------------------------------------

 
 
EXECUTION BY NATURAL PERSONS
 
  
Exact Name in Which Title is to be Held
    
 
  
Name (Please Print)
 
Name of Additional Purchaser
    
 
 
Address: Number and Street
 
Address: Number and Street
   
 
 
City, State and Zip Code
 
City, State and Zip Code
   
 
 
Social Security Number
 
Social Security Number
   
 
 
Telephone Number
 
Telephone Number
   
 
 
Fax Number (if available)
 
Fax Number (if available)
   
 
 
E-Mail (if available)
 
E-Mail (if available)
   
 
 
(Signature)
 
(Signature of Additional Purchaser)


 
15

--------------------------------------------------------------------------------

 

EXECUTION BY SUBSCRIBER WHICH IS AN ENTITY
(Corporation, Partnership, LLC, Trust, Etc.)

  
Name of Entity (Please Print)

 
Date of Incorporation or
Organization:                                                                                                                                  
 
Federal Taxpayer Identification
Number:                                                                                                                                
 

_______________________________________________ 
Office Address
 
_______________________________________________ 
City, State and Zip Code
 
_______________________________________________ 
Telephone Number
 
_______________________________________________ 
Fax Number (if available)
 
_______________________________________________ 
E-Mail (if available)

 
Type of entity (e.g., corporation, trust, limited partnership, general
partnership IRA Trust, Pension or Profit Sharing Plan or
Trust):_______________________________________________
 
Date of formation or
incorporation:                                                                            
 
Whether the Subscriber was organized for the specific purpose of acquiring
securities of New Generation Biofuels Holdings, Inc.:
 
Yes ______     No______
 
Each individual authorized to execute documents on behalf of the Subscriber in
connection with this investment:
 
Name:
____________________________     
Name:
____________________________
         
Title:
____________________________    
Title:
____________________________

 
The Subscribers state of formation or incorporation: _______
 
The business of the
entity:                                                                                          
 
 
16

--------------------------------------------------------------------------------

 

Certain Subscribers must provide the following information:
 
 
(A)
Corporations MUST provide the articles of incorporation, by-laws, good standing
certificate and corporate resolution authorizing the purchase of shares and
authorizing the person(s) signing the subscription documents to do so.  All the
documents must be certified by the Secretary or Assistant Secretary of the
corporation as being true and correct copies thereof and in full force and
effect.

 
 
(B)
Partnerships MUST provide a copy of the partnership agreement showing the date
of formation and giving evidence of the authority of the person(s) signing the
subscription documents to do so.

 
 
(C)
Trusts MUST provide a copy of the trust agreement showing the date of formation
and giving evidence of the authority of the person(s) signing the subscription
documents to do so.

 
 
(D)
Limited Liability Companies and similar organizations MUST provide their
organizational document, operating agreement, good standing certificate and
evidence of authorization for the purchase of shares the person(s) signing the
subscription documents to do so.  All the documents must be certified by an
appropriate officer of the organization as being true and correct copies thereof
in full force and effect.

 
By:
     
Name:
 
Title:

 
 
17

--------------------------------------------------------------------------------

 


ACCEPTED_______________, 2010


NEW GENERATION BIOFUELS HOLDINGS, INC.
 
By:
     
Name:
 
Title:

 
Subscription Agreement Company Signature Page
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
 
FORM OF WARRANT
 
 
A-1

--------------------------------------------------------------------------------

 
 
Exhibit B
 
INVESTOR QUESTIONNAIRE
 
Instructions: Check all boxes below which correctly describe you and return this
Investor Questionnaire to New Generation Biofuels Holdings, Inc., 5850 Waterloo
Road, Suite 140, Columbia, MD 21045, Attention: Cary J. Claiborne, Chief
Executive Officer.
 
o
You are

 
(i) a bank, as defined in Section 3(a)(2) of the Securities Act of 1933, as
amended (the “Securities Act”),
 
(ii) a savings and loan association or other institution, as defined in Section
3(a)(5)(A) of the Securities Act, whether acting in an individual or fiduciary
capacity,
 
(iii) a broker or dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”),
 
(iv) an insurance company as defined in Section 2(13) of the Securities Act, (v)
an investment company registered under the Investment Company Act of 1940, as
amended (the “Investment Company Act”),
 
(vi) a business development company as defined in Section 2(a)(48) of the
Investment Company Act,
 
(vii) a Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301 (c) or (d) of the Small Business Investment Act
of 1958, as amended,
 
(viii) a plan established and maintained by a state, its political subdivisions,
or an agency or instrumentality of a state or its political subdivisions, for
the benefit of its employees and you have total assets in excess of $5,000,000,
or
 
(ix) an employee benefit plan within the meaning of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”) and
 
(1) the decision that you shall subscribe for and purchase Securities, is made
by a plan fiduciary, as defined in Section 3(2 1) of ERISA, which is either a
bank, savings and loan association, insurance company, or registered investment
adviser,
 
(2) you have total assets in excess of $5,000,000 and the decision that you
shall subscribe for and purchase the Securities is made solely by persons or
entities that are accredited investors, as defined in Rule 501 of Regulation D
promulgated under the Securities Act (“Regulation D”) or
 
(3) you are a self-directed plan and the decision that you shall subscribe for
and purchase the Securities is made solely by persons or entities that are
accredited investors.

 
B-1

--------------------------------------------------------------------------------

 
 
o
You are a private business development company as defined in Section 202(a)(22)
of the Investment Advisers Act of 1940, as amended.

 
o
You are an organization described in Section 501(c)(3) of the Internal Revenue
Code of 1986, as amended (the “Code”), a corporation, Massachusetts or similar
business trust or a partnership, in each case not formed for the specific
purpose of making an investment in the Securities and with total assets in
excess of $5,000,000.

 
o
You are a director or executive officer of New Generation Biofuels Holdings Inc.

 
o
You are a natural person whose individual net worth, or joint net worth with
your spouse, exceeds $1,000,000 at the time of your subscription for and
purchase of the Securities.

 
o
You are a natural person who had an individual income in excess of $200,000 in
each of the two most recent years or joint income with your spouse in excess of
$300,000 in each of the two most recent years, and who has a reasonable
expectation of reaching the same income level in the current year.

 
o
You are a trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the Shares, whose subscription for and purchase of
the Shares is directed by a sophisticated person as described in Rule
506(b)(2)(ii) of Regulation D.

 
o
You are an entity in which all of the equity owners are persons or entities
described in one of the preceding paragraphs.

 
The undersigned hereby represents and warrants that all of its answers to this
Investor Questionnaire are true as of the date of its execution of the
Subscription Agreement pursuant to which it purchased Shares of the Company.
 

     
Name of Purchaser [please print]
 
Name of Co-Purchaser [please print]
  
 
    
Signature of Purchaser (Entities please
 
Signature of Co-Purchaser
provide signature of Purchaser’s duly
   
authorized signatory.)
   
  
 
   
Name of Signatory (Entities only)
   
 
 
   
Title of Signatory (Entities only)
   


 
B-2

--------------------------------------------------------------------------------

 


Exhibit C
 
OPTION ELECTION FORM
 
(to be executed only after acceptance of initial subscription)
 
To:
NEW GENERATION BIOFUELS HOLDINGS, INC.
5850 Waterloo Road, Suite 140
Columbia, MD 21045
Fax: (443) 638-0277
Attn: Cary J. Claiborne, Chief Executive Officer
Or such other address/facsimile as notified by the Company to the subscriber.
 
(1) The undersigned hereby elects to exercise the Option to purchase _______
shares of Common Stock of the Company (the “Option Shares”) and warrants (the
“Warrants”, in the form attached hereto as Exhibit A to the Subscription
Agreement), to be sold in units (the “Units”), with each unit consisting of: (i)
one share of Common Stock and (ii) a Warrant to purchase one share of Common
Stock at an exercise price of $0.90 per share, at the Unit Price and on the
other terms set forth in the Subscription Agreement between the Subscriber and
the Company (the “Subscription Agreement”) and the Company’s Private Placement
Memorandum, dated January 27, 2010. Capitalized terms used herein and not
otherwise defined shall have the respective meanings set forth in the
Subscription Agreement.


(2) The undersigned tenders herewith payment of the purchase price in full,
payment of which shall be made by wire transfer in immediately available funds
to the following account:


Wachovia Bank
ABA#: ___________
FBO: New Generation Biofuels Holdings, Inc.
Acct#: ______________


(3) Please issue a certificate or certificates representing said Option Shares
and the Warrant in the name of the undersigned or in such other name as is
specified below:
 
_______________________________

 
The Option Shares and the Warrant shall be delivered to the following:
 
_______________________________
 
_______________________________
 
_______________________________

 
(4) The undersigned hereby represents and warrants that each of the
representations and warranties of the undersigned set forth in Section 4 of the
Subscription Agreement entered into between the Company and the undersigned is
true and correct as of the date hereof and is incorporated herein by reference
as if set forth fully herein, and the undersigned further acknowledges and
agrees that the provisions of Sections 5, 6 and 8 of the Subscription Agreement
shall apply to the transactions contemplated hereunder.

 
C-1

--------------------------------------------------------------------------------

 
 
IN WITNESS HEREOF, the undersigned hereby executes this Option Election Form as
of the date specified below.
 
Name of Investing Entity:
           
By:
      
Name:
   
Title:
       
Date:
  

 
 
C-2

--------------------------------------------------------------------------------

 